Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 2-20 are pending in this application.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-14, 16-17, 19 and 22 of U.S. Patent No. 10,552,735. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same invention in concept.



Instant application 16731421
U. S. Patent 10552735
Claim 2
A method including:


























receiving by a computer system trading data, wherein the trading data includes a plurality of time-stamped trade events with respect to a financial instrument in a financial market;

grouping by the computer system trade events in the trading data into a plurality of trading clusters based at least in part on a burst interval time parameter;

applying by the computer system data that represents each trading cluster of the plurality of the trading clusters to a trained classification model data structure to determine a spoofing classification status for each applied trading cluster, wherein the trained classification model data structure was created in response to the application of a machine-learning artificial intelligence to training data, wherein the spoofing classification status indicates a likelihood that the applied trading cluster describes trade spoofing in the financial market;

computing by the computer system a spoofing risk score for each trading cluster of the plurality of the trading clusters based on the determined spoofing classification status for each respective trading cluster;

comparing by the computer system the computed spoofing risk scores with a threshold; and

generating by the computer system a notification with respect to a spoofing risk score that is found to exceed the threshold.

Claim 1. 
A method including: 

applying by a computer system machine-learning artificial intelligence to training data to train a classification model for assessing whether trading data is indicative of trade spoofing in a financial market, the training data including (1) positively labeled training data and (2) unlabeled training data, the positively labeled training data including a plurality of clusters of trading data that are classified as indicative of trade spoofing in a financial market, the unlabeled training data including a plurality of clusters of trading data that are unclassified as to whether they are indicative of trade spoofing in a financial market; creating by the computer system, in response to the application of the machine-learning artificial intelligence to the training data, a data structure that represents the trained classification model; and processing by the computer system trading data, 

wherein the trading data includes a plurality of time-stamped trade events with respect to a financial instrument in the financial market, wherein processing the trading data includes: 

(1) grouping trade events in the trading data into a plurality of trading clusters based at least in part on a burst interval time parameter, 


(2) applying data that represents each trading cluster of the plurality of the trading clusters to the trained classification model data structure to determine a spoofing classification status for each applied trading cluster, the spoofing classification status being indicative of a likelihood that the applied trading cluster describes trade spoofing in the financial market, 






(3) computing a spoofing risk score for each trading cluster of the plurality of the trading clusters based on the determined spoofing classification status for respective trading cluster, 


(4) comparing the computed spoofing risk scores with a threshold, and 

(5) generating a notification with respect to a spoofing risk score that is found to exceed the threshold.

Claim 3
repeatedly applying by the computer system the machine-learning artificial intelligence over time with respect to additional sets of training data to update the trained classification model data structure.

Claim 2
repeatedly applying by the computer system machine-learning artificial intelligence over time with respect to additional sets of training data to update the trained classification model data structure; and processing by the computer system trading data using the updated trained classification model data structure.

Claim 4
wherein grouping the trade events further includes, for each of a plurality of the trading clusters, including a plurality of trade events in that trading cluster that relate to the same orders that are subjects of the trade events that had been grouped into that trading cluster based on the burst interval time parameter.

Claim 3
 wherein grouping the trade events further includes, for each of a plurality of the trading clusters, including a plurality of trade events in that trading cluster that relate to the same orders that are subjects of the trade events that had been grouped into that trading cluster based on the burst interval time parameter.

Claim 5
wherein the burst interval time parameter includes a static value.

Claim 4
wherein the burst interval time parameter includes a static value.

Claim 6
dynamically computing by the computer system the burst interval time parameter as a function of at least one member of the group of: (1) the trading data and (2) financial market data relating to the trading data.

Claim 5
dynamically computing by the computer system the burst interval time parameter as a function of at least one member of the group consisting of: (1) the trading data and (2) financial market data relating to the trading data.

Claim 7
wherein the trading data within each of a plurality of the trading clusters is specific to a member of the group of: (1) trades by a single trader with respect to one or more financial instruments, (2) trades by a single trading account with respect to one or more financial instruments, (3) trades by a specified group of traders with respect to one or more financial instruments, and (4) trades by a specified group of trading accounts with respect to one or more financial instruments.

Claim 6
wherein the trading data within each of a plurality of the trading clusters is specific to a member of the group consisting of: (1) trades by a single trader with respect to one or more financial instruments, (2) trades by a single trading account with respect to a one or more financial instruments, (3) trades by a specified group of traders with respect to one or more financial instruments, and (4) trades by a specified group of trading accounts with respect to one or more financial instruments.

Claim 8
computing by the computer system a plurality of values for a plurality of features with respect to each of a plurality of the trading clusters, wherein the computed feature values serve as the applied data that represents the trading clusters.

Claim 7
wherein processing the trading data further includes: computing by the computer system a plurality of values for a plurality of features with respect to each of a plurality of the trading clusters, the computed feature values serving as the applied data that represents the trading clusters.

Claim 9
wherein at least one feature of the plurality of features includes a value representing a comparative ratio of the trading data.

Claim 8
wherein at least one feature of the plurality of features includes a value representing a comparative ratio of the trading data.

Claim 10
wherein the plurality of the features further includes at least two members of the group of: (1) a value relating to market context, (2) a measurement of a trading book imbalance, (3) a measurement of concealing market interest, and (4) a measurement of rapid addition or removal of order volume from a top of a trading book.

Claim 9
wherein the plurality of the features further includes at least two of: (1) a value relating to market context, (2) a measurement of a trading book imbalance, (3) a measurement of concealing market interest, and (4) a measurement of rapid addition or removal of order volume from a top of a trading book.

Claim 11
wherein the comparative ratio includes at least one member of the group of: (1) a ratio of an average order size of non-filled orders to an average order size of filled orders, (2) a ratio of the average order size of filled orders to the average order size of non-filled orders, (3) a ratio of (i) a ratio of orders placed versus orders canceled to (ii) a ratio of orders placed versus orders filled, and (4) a gross ratio of filled orders versus non-filled orders.

Claim 10
wherein the comparative ratio includes at least one of: (1) a ratio of an average order size of non-filled orders to an average order size of filled orders, (2) a ratio of the average order size of filled orders to the average order size of non-filled orders, (3) a ratio of (i) a ratio of orders placed versus orders canceled to (ii) a ratio of orders placed versus orders filled, and (4) a gross ratio of filled orders versus non-filled orders.

Claim 12
wherein the ratio of the average order size of non-filled orders to the average order size of filled orders further includes at least one sub-metric calculated by at least one of: (1) an average order size of non-filled buy orders versus filled buy orders, (2) an average order size of non-filled sell orders versus filled sell orders, (3) an average order size of non-filled buy orders versus filled sell orders, and (4) an average order size of non-filled sell orders versus filled buy orders;

wherein the ratio of the average order size of filled orders to the average order size of non-filled orders further includes at least one sub-metric calculated by at least one of: (1) a total amount of filled buy orders versus non-filled buy orders, (2) a total amount of filled sell orders versus non-filled sell orders, (3) a total amount of filled buy orders versus non-filled sell orders, and (4) a total amount of filled sell orders versus non-filled buy orders;

wherein the ratio of (i) the ratio of orders placed versus orders canceled to (11) the ratio of orders placed versus orders filled further includes at least one sub-metric calculated by at least one of: (1) a total amount of canceled buy orders versus placed buy orders, (2) a total amount of filled buy orders versus placed buy orders, (3) a total amount of canceled sell orders versus placed sell orders, and (4) a total amount of filed sell orders versus placed sell orders; and

wherein the gross ratio of filled orders versus non-filled orders further includes at least one sub-metric calculated by at least one of: (1) a total amount of filled buy orders versus non-filled buy orders, and (2) a total amount of filled sell orders versus non-filled sell orders.

Claim 11
wherein the ratio of the average order size of non-filled orders to the average order size of filled orders further includes at least one sub-metric calculated by at least one of: (1) an average order size of non-filled buy orders versus filled buy orders, (2) an average order size of non-filled sell orders versus filled sell orders, (3) an average order size of non-filled buy orders versus filled sell orders, and (4) an average order size of non-filled sell orders versus filled buy orders; 

wherein the ratio of the average order size of filled orders to the average order size of non-filled orders further includes at least one sub-metric calculated by at least one of: (1) a total amount of filled buy orders versus non-filled buy orders, (2) a total amount of filled sell orders versus non-filled sell orders, (3) a total amount of filled buy orders versus non-filled sell orders, and (4) a total amount of filled sell orders versus non-filled buy orders; 

wherein the ratio of (i) the ratio of orders placed versus orders canceled to (ii) the ratio of orders placed versus orders filled further includes at least one sub-metric calculated by at least one of: (1) a total amount of canceled buy orders versus placed buy orders, (2) a total amount of filled buy orders versus placed buy orders, (3) a total amount of canceled sell orders versus placed sell orders, and (4) a total amount of filed sell orders versus placed sell orders; and 

wherein the gross ratio of filled orders versus non-filled orders further includes at least one sub-metric calculated by at least one of: (1) a total amount of filled buy orders versus non-filled buy orders, and (2) a total amount of filled sell orders versus non-filled sell orders.

Claim 13
wherein the application of the machine- learning artificial intelligence to the training data includes applying semi-supervised machine- learning classification to the training data.

Claim 13
wherein applying machine-learning artificial intelligence to training data includes applying semi-supervised machine-learning classification to the training data.

Claim 14
wherein the semi-supervised machine- learning classification includes two-stage machine-learning classification.

Claim 14
wherein the semi-supervised machine-learning classification includes two-stage machine-learning classification.

Claim 15









wherein the training data includes positively labeled training data, wherein the positively labeled training data includes a plurality of clusters of trading data that are classified as indicative of trade spoofing in a financial market.

Claim 1. A method including: 

applying by a computer system machine-learning artificial intelligence to training data to train a classification model for assessing whether trading data is indicative of trade spoofing in a financial market, the training data including (1) positively labeled training data and (2) unlabeled training data, the positively labeled training data including a plurality of clusters of trading data that are classified as indicative of trade spoofing in a financial market, the unlabeled training data including a plurality of clusters of trading data that are unclassified as to whether they are indicative of trade spoofing in a financial market; creating by the computer system, in response to the application of the machine-learning artificial intelligence to the training data, a data structure that represents the trained classification model; and processing by the computer system trading data, 

Claim 16










wherein the training data includes unlabeled training data, wherein the unlabeled training data includes a plurality of clusters of trading data that are unclassified as to whether they are indicative of trade spoofing in a financial market.

Claim 1. A method including: 

applying by a computer system machine-learning artificial intelligence to training data to train a classification model for assessing whether trading data is indicative of trade spoofing in a financial market, the training data including (1) positively labeled training data and (2) unlabeled training data, the positively labeled training data including a plurality of clusters of trading data that are classified as indicative of trade spoofing in a financial market, the unlabeled training data including a plurality of clusters of trading data that are unclassified as to whether they are indicative of trade spoofing in a financial market; creating by the computer system, in response to the application of the machine-learning artificial intelligence to the training data, a data structure that represents the trained classification model; and processing by the computer system trading data, 

Claim 17
wherein the training data further includes negatively labeled training data, wherein the negatively labeled training data includes a plurality of clusters of trading data that are classified as not being indicative of trade spoofing in a financial market.

Claim 16
wherein the training data further includes negatively labeled training data, the negatively labeled training data including a plurality of clusters trading data that are labeled as not being indicative of trade spoofing in a financial market.

Claim 18
wherein the grouping, the applying, the computing, the comparing, and the generating are performed in real-time as new trading data is received.

Claim 17
processing the trading data is performed in real-time as new trading data is generated.

Claim 19
wherein the computer system includes a plurality of processors that are part of a distributed computing architecture, wherein the processors perform the grouping, the applying, the computing, the comparing, and the generating in parallel.

Claim 19
wherein the computer system includes a plurality of parallelized compute resources that perform the processing of the trading data in parallel with respect to a plurality of sets of trading data.

Claim 20
wherein the distributed computing architecture includes a cloud computing platform, wherein the cloud computing platform operates in real-time as trading clusters are formed.

Claim  22
wherein the distributed computing architecture includes a cloud computing platform, the cloud computing platform determining the spoofing classification status in real-time as trading clusters are formed




Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more due. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four categories of invention, i.e., Process, machine, manufacture or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at Step2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.  

Step 1
According to the first part of the analysis, in the instant application, claims 2-20 are directed to a method. Claims 6-10 are directed to a method. Thus each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture or composition of matter). These claims recite a process. 

Step 2A, Prong 1   
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception  (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1), In this case, the claims are determined to recite a judicial exception as explained below. These claims recite either a mental process or mathematical concept. 

Claim(s) 2 substantially recite
grouping by the computer system trade events in the trading data into a plurality of trading clusters based at least in part on a burst interval time parameter; (Claim 2)
 Using a burst time parameter as a decision engine is employing mathematical concepts. This limitation is directed to the abstract  idea of a mathematical concept MPEP 2106.04(a)(2)

Claim(s) 2 substantially recite
computing by the computer system a spoofing risk score for each trading cluster of the plurality of the trading clusters based on the determined spoofing classification status for each respective trading cluster; (Claim 2)
The generation of a spoof score employs a formula or algorithm. This limitation is directed to the abstract  idea of a mathematical concept MPEP 2106.04(a)(2)

Claim(s) 2 substantially recite
comparing by the computer system the computed spoofing risk scores with a threshold; and (Claim 2)
The comparison of numerical values is an exercise of mathematical concepts. This limitation is directed to the abstract  idea of a mathematical concept MPEP 2106.04(a)(2)

Claim(s) 4 substantially recite
wherein grouping the trade events further includes, for each of a plurality of the trading clusters, including a plurality of trade events in that trading cluster that relate to the same orders that are subjects of the trade events that had been grouped into that trading cluster based on the burst interval time parameter.  (Claim 4)
Using trade events as a rule for clustering can be achieved by a human. These limitations are directed to the abstract  idea of a mental process MPEP 2106.04(a)(2)

Claim(s) 5 substantially recite
wherein the burst interval time parameter includes a static value. (Claim 5)
 The outcome of a calculation being static is a mathematical concept. This limitation is directed to the abstract  idea of a mathematical concept MPEP 2106.04(a)(2)

Claim(s) 6 substantially recite
dynamically computing by the computer system the burst interval time parameter as a function of at least one member of the group of: (1) the trading data and (2) financial market data relating to the trading data. (Claim 6)
The calculation of a burst interval time is a mathematical concept regardless of the input data used. This limitation is directed to the abstract  idea of a mathematical concept MPEP 2106.04(a)(2)

Claim(s) 7 substantially recite
wherein the trading data within each of a plurality of the trading clusters is specific to a member of the group of: (1) trades by a single trader with respect to one or more financial instruments, (2) trades by a single trading account with respect to one or more financial instruments, (3) trades by a specified group of traders with respect to one or more financial instruments, and (4) trades by a specified group of trading accounts with respect to one or more financial instruments. (Claim 7)
Separating different types of trades by traders or instruments can be accomplished by a human. These limitations are directed to the abstract  idea of a mental process MPEP 2106.04(a)(2)

Claim(s) 8 substantially recite
computing by the computer system a plurality of values for a plurality of features with respect to each of a plurality of the trading clusters, wherein the computed feature values serve as the applied data that represents the trading clusters. (Claim 8)
Computing values based on input data is a mathematical concept. This limitation is directed to the abstract  idea of a mathematical concept MPEP 2106.04(a)(2)

Claim(s) 9 substantially recite
wherein at least one feature of the plurality of features includes a value representing a comparative ratio of the trading data. (Claim 9)
The generation of ratios involves mathematical concepts. This limitation is directed to the abstract  idea of a mathematical concept MPEP 2106.04(a)(2)

Claim(s) 10 substantially recite
wherein the plurality of the features further includes at least two members of the group of: (1) a value relating to market context, (2) a measurement of a trading book imbalance, (3) a measurement of concealing market interest, and (4) a measurement of rapid addition or removal of order volume from a top of a trading book. (Claim 10)
The requirement of 2 out of 3 different groups to be used can be achieved by a human. These limitations are directed to the abstract  idea of a mental process MPEP 2106.04(a)(2)

Claim(s) 11 substantially recite
wherein the comparative ratio includes at least one member of the group of: (1) a ratio of an average order size of non-filled orders to an average order size of filled orders, (2) a ratio of the average order size of filled orders to the average order size of non-filled orders, (3) a ratio of (i) a ratio of orders placed versus orders canceled to (ii) a ratio of orders placed versus orders filled, and (4) a gross ratio of filled orders versus non-filled orders. (Claim 11)
Average and ratios are mathematical concepts.  This limitation is directed to the abstract  idea of a mathematical concept MPEP 2106.04(a)(2)

Claim(s) 12 substantially recite
wherein the ratio of the average order size of non-filled orders to the average order size of filled orders further includes at least one sub-metric calculated by at least one of: (1) an average order size of non-filled buy orders versus filled buy orders, (2) an average order size of non-filled sell orders versus filled sell orders, (3) an average order size of non-filled buy orders versus filled sell orders, and (4) an average order size of non-filled sell orders versus filled buy orders;
wherein the ratio of the average order size of filled orders to the average order size of non-filled orders further includes at least one sub-metric calculated by at least one of: (1) a total amount of filled buy orders versus non-filled buy orders, (2) a total amount of filled sell orders versus non-filled sell orders, (3) a total amount of filled buy orders versus non-filled sell orders, and (4) a total amount of filled sell orders versus non-filled buy orders;
wherein the ratio of (i) the ratio of orders placed versus orders canceled to (11) the ratio of orders placed versus orders filled further includes at least one sub-metric calculated by at least one of: (1) a total amount of canceled buy orders versus placed buy orders, (2) a total amount of filled buy orders versus placed buy orders, (3) a total amount of canceled sell orders versus placed sell orders, and (4) a total amount of filed sell orders versus placed sell orders; and
wherein the gross ratio of filled orders versus non-filled orders further includes at least one sub-metric calculated by at least one of: (1) a total amount of filled buy orders versus non-filled buy orders, and (2) a total amount of filled sell orders versus non-filled sell orders. (Claim 12)
Average and ratios are mathematical concepts. The calculation of a sub-metric is a mathematical concept. This limitation is directed to the abstract  idea of a mathematical concept MPEP 2106.04(a)(2)

Claim(s) 13 substantially recite
wherein the application of the machine- learning artificial intelligence to the training data includes applying semi-supervised machine- learning classification to the training data. (Claim 13)
Training algorithms fall under a mathematical concept domain. This limitation is directed to the abstract  idea of a mathematical concept MPEP 2106.04(a)(2)

Claim(s) 14 substantially recite
wherein the semi-supervised machine- learning classification includes two-stage machine-learning classification. (Claim 14)
Training algorithms fall under a mathematical concept domain. This limitation is directed to the abstract  idea of a mathematical concept MPEP 2106.04(a)(2)

Claim(s) 15 substantially recite
wherein the training data includes positively labeled training data, wherein the positively labeled training data includes a plurality of clusters of trading data that are classified as indicative of trade spoofing in a financial market. (Claim 15)
Labeling data or determining labeled data can be achieved by a human. These limitations are directed to the abstract  idea of a mental process MPEP 2106.04(a)(2)

Claim(s) 16 substantially recite
wherein the training data includes unlabeled training data, wherein the unlabeled training data includes a plurality of clusters of trading data that are unclassified as to whether they are indicative of trade spoofing in a financial market. (Claim 16)
Obtaining data for training that is unlabeled can be achieved by a human. These limitations are directed to the abstract  idea of a mental process MPEP 2106.04(a)(2)

Claim(s) 17 substantially recite
wherein the training data further includes negatively labeled training data, wherein the negatively labeled training data includes a plurality of clusters of trading data that are classified as not being indicative of trade spoofing in a financial market. (Claim 17)
obtaining data that also has negative results can be achieved by a human. These limitations are directed to the abstract  idea of a mental process MPEP 2106.04(a)(2)

Claim(s) 18 substantially recite
wherein the grouping, the applying, the computing, the comparing, and the generating are performed in real-time as new trading data is received. (Claim 18)
Comparing data is a mathematical concept. This limitation is directed to the abstract  idea of a mathematical concept MPEP 2106.04(a)(2)

Step 2A, Prong two: 
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all the claims individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below. 

Claim(s) 2 further recite 
receiving by a computer system trading data, wherein the trading data includes a plurality of time-stamped trade events with respect to a financial instrument in a financial market; (Claim 2)
Obtaining input data regardless of type or having specific requirements is not considered a practical application. Receiving or transmitting information, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example i. This is an additional element and does not integrate into practical application.

Claim(s) 2 further recite
applying by the computer system data that represents each trading cluster of the plurality of the trading clusters to a trained classification model data structure to determine a spoofing classification status for each applied trading cluster, wherein the trained classification model data structure was created in response to the application of a machine-learning artificial intelligence to training data, wherein the spoofing classification status indicates a likelihood that the applied trading cluster describes trade spoofing in the financial market; (Claim 2)
Inputting data into a computer program, regardless of the type of program is merely using generic computer equipment in a generic fashion and is not considered a practical application. It is merely a  generic computer component performing generic computer functions. MPEP 2106.07(b) This is an additional element and does not integrate into practical application.

Claim(s) 2 further recite
generating by the computer system a notification with respect to a spoofing risk score that is found to exceed the threshold. (Claim 2)
Producing an output based on a threshold decision engine remains merely producing an output and not considered a practical application. This is understood to be a function of generic computer equipment. See MPEP 2106.05(f). This is an additional element and does not integrate into practical application.

Claim(s) 19 further recite
wherein the computer system includes a plurality of processors that are part of a distributed computing architecture, wherein the processors perform the grouping, the applying, the computing, the comparing, and the generating in parallel. (Claim 19)
One or more processors in a network or working in parallel is not considered a practical application.  This is an additional element and does not integrate into practical application.

Claim(s) 20 further recite
wherein the distributed computing architecture includes a cloud computing platform, wherein the cloud computing platform operates in real-time as trading clusters are formed. (Claim 20)
Using computing resources in a cloud computing structure is not considered a practical application. This is understood to be generic computer equipment. See MPEP 2106.05(f). This is an additional element and does not integrate into practical application.

The judicial exception is not integrated into a practical application. There is no claimed application in which the invention is to be employed. There is no specific application such as individual life expectancy or rock boring bit longevity. There are no general domains such as farming or business methods. A system of system appears to be as general as possible and all encompassing.   

Step 2B: 
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below. 

Claim(s) 2 further recite 
receiving by a computer system trading data, wherein the trading data includes a plurality of time-stamped trade events with respect to a financial instrument in a financial market; (Claim 2)
Obtaining input data regardless of type or having specific requirements is not considered significantly more. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. MPEP 2106.05(d)(II). This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 2 further recite
applying by the computer system data that represents each trading cluster of the plurality of the trading clusters to a trained classification model data structure to determine a spoofing classification status for each applied trading cluster, wherein the trained classification model data structure was created in response to the application of a machine-learning artificial intelligence to training data, wherein the spoofing classification status indicates a likelihood that the applied trading cluster describes trade spoofing in the financial market; (Claim 2)
Inputting data into a computer program, regardless of the type of program is merely using generic computer equipment in a generic fashion and is not considered significantly more. The use of a computer or other machinery, to compile information to transform a programming language into a target language with physical connections between a file and an application, is in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. MPEP2106.05(f)(II)).  This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 2 further recite
generating by the computer system a notification with respect to a spoofing risk score that is found to exceed the threshold. (Claim 2)
Producing an output based on a threshold decision engine remains merely producing an output and not considered significantly more. This is understood to be a function of generic computer equipment. See MPEP 2106.05(f). This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 19 further recite
wherein the computer system includes a plurality of processors that are part of a distributed computing architecture, wherein the processors perform the grouping, the applying, the computing, the comparing, and the generating in parallel. (Claim 19)
	One or more processors in a network or working in parallel is not considered significantly more.  This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 20 further recite
wherein the distributed computing architecture includes a cloud computing platform, wherein the cloud computing platform operates in real-time as trading clusters are formed. (Claim 20)
Using computing resources in a cloud computing structure is not considered significantly more. This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 2, 4-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zifroni in view of Cao. (U. S. Patent Publication 20130097246, referred to as Zifroni; ‘Detecting Price Manipulation in the Financial Market’, referred to as Cao)

Claim 2
Zifroni discloses a method including: receiving by a computer system trading data, wherein the trading data includes a plurality of time-stamped trade events with respect to a financial instrument in a financial market (Zifroni, 0039, 0150; ‘For purposes of this document, a service is an online service that can be accessed using an IP address, a domain name, a uniform resource locator (URL) path, a directory on a service, a port, a socket, or any similar identifier, and provide any kind of functionality, value-add, service, communication service, or experience to users that, for example, connects users together, provides a chat room, forum, questions and answers service (Q&A), website, game or other media, e-commerce website, trading or bidding service, real-estate website, city guide, company private communication such as a virtual private network (VPN), data archive, video conference, synchronous or asynchronous chats, voice or video calls, or the like.’ And ‘The server logs user activity in a database, including details about the service, type of activity, timestamps, and geolocation.’ EC: The examiner’s position is that if e-commerce or trading takes place, then trading data is involved.); grouping by the computer system trade events in the trading data into a plurality of trading clusters  based at least in part on a burst interval time parameter (Zifroni, 0148, 150; ‘Activity level can be measured in different ways using different metrics related to the nature of the service. For example, in a communication service wherein users exchange messages, reading and posting messages are important interactions to measure, as well as metrics that describe the level of interaction with other users (e.g. time spent reading messages, total number of messages read per day, burst of activity per month, and the same for posting messages).’ and ‘The server can then run a classifier to cluster users by their behavioral patterns and annotate the clusters.’); applying by the computer system data that represents each trading cluster of the plurality of the trading clusters to a trained classification model data structure to determine a spoofing classification status for each applied trading cluster. (Zifroni, 0050; In another embodiment of the present invention, security methods are included to prevent fraudulent activity, such as the spamming of a multilocal social network or spoofing of geolocations. )
Zifroni does not disclose expressly wherein the trained classification model data structure was created in response to the application of a machine-learning artificial intelligence to training data, wherein the spoofing classification status indicates a likelihood that the applied trading cluster describes trade spoofing in the financial market; computing by the computer system a spoofing risk score for each trading cluster of the plurality of the trading clusters based on the determined spoofing classification status for each respective trading cluster; comparing by the computer system the computed spoofing risk scores with a threshold; and generating by the computer system a notification with respect to a spoofing risk score that is found to exceed the threshold.
Cao discloses wherein the trained classification model data structure was created in response to the application of a machine-learning artificial intelligence to training data, wherein the spoofing classification status indicates a likelihood that the applied trading cluster describes trade spoofing in the financial market; computing by the computer system a spoofing risk score for each trading cluster of the plurality of the trading clusters based on the determined spoofing classification status for each respective trading cluster (Cao, p78, p81; ‘‘The definition of the primary manipulation tactic, spoofing trading, summarized from the real manipulation cases, is given as: an order with a size at least twice the previous day’s average order size, with a price at least 6 basis points (bps) 1 away from the current bid (or ask) price and with a cancellation time longer than 30 minutes [4].’ And ‘‘K-Nearest Neighbour (kNN) based novelty detection is one of the simplest non-parameter methods. It simply computes the distances between the test data and all training samples and uses the lowest distance score plus a threshold (a radius around that example) to make the novelty decision.’); comparing by the computer system the computed spoofing risk scores with a threshold; and generating by the computer system a notification with respect to a spoofing risk score that is found to exceed the threshold. (Cao, p78; ‘Ramping alert records generated by the detection algorithm from Smart Group International, a surveillance system provider, were analysed as a benchmark for this study. The algorithm detected market close ramping according to critical price changes where the threshold was set as the 99% histogram distribution cut-off of the historical price change during the benchmark period. A market close ramping alert was triggered if the changes of the closing price and price 15 minutes prior were greater than the chosen threshold [11].’) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni and Cao before him before the effective filing date of the claimed invention, to modify Zifroni to incorporate training a classification model to predict spoofing, using a threshold as a decision engine, generating a score in regards to the spoofing decision, incorporating specific details in regards to spoofing, maintaining a static burst interval value, having clusters of different trades and using ratios with the clusters, of Cao. Given the advantage of to accommodate different trades profiles, a decision engine lessen the burden on the user and computation requirements, a score determines the severity of the spoofing, using know input variables, a static burst eliminates a possible bias in sampling data, ratios allow for comparing different trading domains, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 4
Zifroni discloses… that are subjects of the trade events that had been grouped into that trading cluster based on the burst interval time parameter. (Zifroni, 0148;  For example, in a communication service wherein users exchange messages, reading and posting messages are important interactions to measure, as well as metrics that describe the level of interaction with other users (e.g. time spent reading messages, total number of messages read per day, burst of activity per month, and the same for posting messages).)
Zifroni does not disclose expressly wherein grouping the trade events further includes, for each of a plurality of the trading clusters, including a plurality of trade events in that trading cluster that relate to the same orders.
Cao discloses wherein grouping the trade events further includes, for each of a plurality of the trading clusters, including a plurality of trade events in that trading cluster that relate to the same orders. (Cao, p82; In the experimental evaluation, the OCSVM and kNN are applied to the four datasets Apple, Google, Intel and Microsoft discussed in Section III.B. EC: Four examples of the same order.) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni and Cao before him before the effective filing date of the claimed invention, to modify Zifroni to incorporate training a classification model to predict spoofing, using a threshold as a decision engine, generating a score in regards to the spoofing decision, incorporating specific details in regards to spoofing, maintaining a static burst interval value, having clusters of different trades and using ratios with the clusters, of Cao. Given the advantage of to accommodate different trades profiles, a decision engine lessen the burden on the user and computation requirements, a score determines the severity of the spoofing, using know input variables, a static burst eliminates a possible bias in sampling data, ratios allow for comparing different trading domains, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 5
Zifroni does not disclose expressly wherein the burst interval time parameter includes a static value.
Cao discloses wherein the burst interval time parameter includes a static value. (Cao, p78; ‘ A market close ramping alert was triggered if the changes of the closing price and price 15 minutes prior were greater than the chosen threshold [11].’ EC: The examiner’s position is that a threshold is static. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni and Cao before him before the effective filing date of the claimed invention, to modify Zifroni to incorporate training a classification model to predict spoofing, using a threshold as a decision engine, generating a score in regards to the spoofing decision, incorporating specific details in regards to spoofing, maintaining a static burst interval value, having clusters of different trades and using ratios with the clusters, of Cao. Given the advantage of to accommodate different trades profiles, a decision engine lessen the burden on the user and computation requirements, a score determines the severity of the spoofing, using know input variables, a static burst eliminates a possible bias in sampling data, ratios allow for comparing different trading domains, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 6
Zifroni discloses dynamically computing by the computer system the burst interval time parameter as a function of at least one member of the group of: (1) the trading data and (2) financial market data relating to the trading data. (Zifroni, 0148, 0039;  ‘For example, in a communication service wherein users exchange messages, reading and posting messages are important interactions to measure, as well as metrics that describe the level of interaction with other users (e.g. time spent reading messages, total number of messages read per day, burst of activity per month, and the same for posting messages).)’ and ‘For purposes of this document, a service is an online service that can be accessed using an IP address, a domain name, a uniform resource locator (URL) path, a directory on a service, a port, a socket, or any similar identifier, and provide any kind of functionality, value-add, service, communication service, or experience to users that, for example, connects users together, provides a chat room, forum, questions and answers service (Q&A), website, game or other media, e-commerce website, trading or bidding service, real-estate website, city guide, company private communication such as a virtual private network (VPN), data archive, video conference, synchronous or asynchronous chats, voice or video calls, or the like.’)

Claim 8
Zifroni does not disclose expressly computing by the computer system a plurality of values for a plurality of features with respect to each of a plurality of the trading clusters, wherein the computed feature values serve as the applied data that represents the trading clusters.
Cao discloses computing by the computer system a plurality of values for a plurality of features with respect to each of a plurality of the trading clusters, wherein the computed feature values serve as the applied data that represents the trading clusters. (Cao, p80; Fig. 3 clearly shows the autocorrelation, AutoCor, of three transformed time series Pn , Vn and Tn , decreasing with an increasing lag and tailing off to tiny values, which additionally suggests the decorrelation of the transformed time series. Meanwhile, AutoCor of the original data also declines with increasing lags. Although not given in this paper, the datasets of another three stocks (Google, Intel and Microsoft) show identical features as illustrated in both Fig. 2 and Fig. 3.) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni and Cao before him before the effective filing date of the claimed invention, to modify Zifroni to incorporate training a classification model to predict spoofing, using a threshold as a decision engine, generating a score in regards to the spoofing decision, incorporating specific details in regards to spoofing, maintaining a static burst interval value, having clusters of different trades and using ratios with the clusters, of Cao. Given the advantage of to accommodate different trades profiles, a decision engine lessen the burden on the user and computation requirements, a score determines the severity of the spoofing, using know input variables, a static burst eliminates a possible bias in sampling data, ratios allow for comparing different trading domains, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 9
Zifroni does not disclose expressly wherein at least one feature of the plurality of features includes a value representing a comparative ratio of the trading data.
Cao discloses wherein at least one feature of the plurality of features includes a value representing a comparative ratio of the trading data. (Cao, p80; ‘When further observing the dispersion of the sequences of calculated mean and variance, the measure of the dispersion of a given sequence, the coefficient of variation (CV), defined as the ratio of standard deviation to the mean of a data sequence, is further calculated.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni and Cao before him before the effective filing date of the claimed invention, to modify Zifroni to incorporate training a classification model to predict spoofing, using a threshold as a decision engine, generating a score in regards to the spoofing decision, incorporating specific details in regards to spoofing, maintaining a static burst interval value, having clusters of different trades and using ratios with the clusters, of Cao. Given the advantage of to accommodate different trades profiles, a decision engine lessen the burden on the user and computation requirements, a score determines the severity of the spoofing, using know input variables, a static burst eliminates a possible bias in sampling data, ratios allow for comparing different trading domains, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 3, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zifroni and Cao as applied to claims 2, 4-6, 8-9 above, and further in view of Li. (‘Learning from Positive and Unlabeled Examples with Different Data Distributions’, referred to as Li)

Claim 3
Zifroni and Cao do not disclose expressly further including: repeatedly applying by the computer system the machine-learning artificial intelligence over time with respect to additional sets of training data to update the trained classification model data structure.
Li discloses further including: repeatedly applying by the computer system the machine-learning artificial intelligence over time with respect to additional sets of training data to update the trained classification model data structure. (Li, p3; Other related works include semi-supervised learning (from a small labeled set and a large unlabeled set), co-training and cross-training. EC: Example of additional sets are small labeled set and/or large labeled set.) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni, Cao and Li before him before the effective filing date of the claimed invention, to modify Zifroni and Cao to incorporate additional training, semi-supervised training, 2 stages of training, of Li. Given the advantage of having a classifier that can handle larger or newer domains of inputs, to lessen the burden on a user, 2 stages allows iteration learning taking place only on the portion requiring it, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 13
Zifroni and Cao do not disclose expressly wherein the application of the machine- learning artificial intelligence to the training data includes applying semi-supervised machine- learning classification to the training data.
Li discloses wherein the application of the machine- learning artificial intelligence to the training data includes applying semi-supervised machine- learning classification to the training data. (Li, p3; Other related works include semi-supervised learning (from a small labeled set and a large unlabeled set), co-training and cross-training.) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni, Cao and Li before him before the effective filing date of the claimed invention, to modify Zifroni and Cao to incorporate additional training, semi-supervised training, 2 stages of training, of Li. Given the advantage of having a classifier that can handle larger or newer domains of inputs, to lessen the burden on a user, 2 stages allows iteration learning taking place only on the portion requiring it, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 14
Zifroni and Cao do not disclose expressly wherein the semi-supervised machine- learning classification includes two-stage machine-learning classification.
Li discloses wherein the semi-supervised machine- learning classification includes two-stage machine-learning classification. (Li, p1; These techniques mainly use a two-step strategy. The first step tries to identify a set of reliable negative documents from the unlabeled set. The second step builds a classifier by iteratively applying a classification algorithm, i.e. EM [5] or SVM [20].) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni, Cao and Li before him before the effective filing date of the claimed invention, to modify Zifroni and Cao to incorporate additional training, semi-supervised training, 2 stages of training, of Li. Given the advantage of having a classifier that can handle larger or newer domains of inputs, to lessen the burden on a user, 2 stages allows iteration learning taking place only on the portion requiring it, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zifroni and Cao as applied to claims 2, 4-6, 8-9 above, and further in view of Chandramouli. (U. S. Patent Publication 20120254333, referred to as Chandramouli)

Claim 15
Zifroni and Cao do not disclose expressly wherein the training data includes positively labeled training data, wherein the positively labeled training data includes a plurality of clusters of trading data that are classified as indicative of trade spoofing in a financial market.
Chandramouli discloses wherein the training data includes positively labeled training data, wherein the positively labeled training data includes a plurality of clusters of trading data that are classified as indicative of trade spoofing in a financial market. (Chandramouli, 0223-0224, 0361; ‘ The classification procedure follows a three step process: [0224] Step 1. Build models P.sub.D and P.sub.T from deceptive and truthful training text data sets.’ And ‘Furthermore, IP spoofing and use of proxies can hide the real IP address.) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni, Cao and Chandramouli before him before the effective filing date of the claimed invention, to modify Zifroni and Cao to incorporate all three examples of training data, positive, unlabeled, and negative, of Chandramouli. Given the advantage of training a model of what is in the answer space but also what is not in the answer space with no supervision training from the user, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 16
Zifroni and Cao do not disclose expressly wherein the training data includes unlabeled training data, wherein the unlabeled training data includes a plurality of clusters of trading data that are unclassified as to whether they are indicative of trade spoofing in a financial market.
Chandramouli discloses wherein the training data includes unlabeled training data, wherein the unlabeled training data includes a plurality of clusters of trading data that are unclassified as to whether they are indicative of trade spoofing in a financial market. (Chandramouli, 0733, 0361; ‘ Since self-training uses the unlabeled data which are predicted by itself, the mistake in the model will enforce itself and it is vulnerable to the training bias problem. Three factors play important roles in improving the performance of self-training. First, the choice of a classifier with good performance. Second, obtaining informative labeled data before training. Third, setting a confidence threshold to pick the highly confident unlabeled data for a training set in each iteration.’ And ‘Furthermore, IP spoofing and use of proxies can hide the real IP address.) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni, Cao and Chandramouli before him before the effective filing date of the claimed invention, to modify Zifroni and Cao to incorporate all three examples of training data, positive, unlabeled, and negative, of Chandramouli. Given the advantage of training a model of what is in the answer space but also what is not in the answer space with no supervision training from the user, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 17
Zifroni and Cao do not disclose expressly wherein the training data further includes negatively labeled training data, wherein the negatively labeled training data includes a plurality of clusters of trading data that are classified as not being indicative of trade spoofing in a financial market.
Chandramouli discloses wherein the training data further includes negatively labeled training data, wherein the negatively labeled training data includes a plurality of clusters of trading data that are classified as not being indicative of trade spoofing in a financial market. (Chandramouli, 0233, 0361; ‘ We begin with two (training) sets each containing a sufficiently large number of texts that are deceptive and not deceptive (or truthful), respectively. Each set is considered as a random source of texts.’ And ‘Furthermore, IP spoofing and use of proxies can hide the real IP address.) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni, Cao and Chandramouli before him before the effective filing date of the claimed invention, to modify Zifroni and Cao to incorporate all three examples of training data, positive, unlabeled, and negative, of Chandramouli. Given the advantage of training a model of what is in the answer space but also what is not in the answer space with no supervision training from the user, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zifroni and Cao as applied to claims 2, 4-6, 8-9 above, and further in view of Enria. (‘Fair value accounting and financial stability’, referred to as Enria)

Claim 10
Zifroni and Cao do not disclose expressly wherein the plurality of the features further includes at least two members of the group of: (1) a value relating to market context, (2) a measurement of a trading book imbalance, (3) a measurement of concealing market interest, and (4) a measurement of rapid addition or removal of order volume from a top of a trading book.
Enria discloses wherein the plurality of the features further includes at least two members of the group of: (1) a value relating to market context, (2) a measurement of a trading book imbalance, (3) a measurement of concealing market interest, and (4) a measurement of rapid addition or removal of order volume from a top of a trading book. (Enria, 35-36; ‘Consistency with market practices, supervisory tools and statistical requirements” and the graph on p36 illustrates different values and off-balance positions of all Belgian banks have been assigned to ten different time bands according to their remaining time-to-repricing.) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni, Cao and Enria before him before the effective filing date of the claimed invention, to modify Zifroni and Cao to incorporate using the concept of trade imbalance, of Enria. Given the advantage of trade imbalance can be an indicator of spoofing, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zifroni and Cao as applied to claims 2, 4-6, 8-9 above, and further in view of Cicero. (U. S. Patent Publication 20170004576, referred to as Cicero)

Claim 7
Zifroni and Cao do not disclose expressly wherein the trading data within each of a plurality of the trading clusters is specific to a member of the group of: (1) trades by a single trader with respect to one or more financial instruments, (2) trades by a single trading account with respect to one or more financial instruments, (3) trades by a specified group of traders with respect to one or more financial instruments, and (4) trades by a specified group of trading accounts with respect to one or more financial instruments.
Cicero discloses wherein the trading data within each of a plurality of the trading clusters is specific to a member of the group of: (1) trades by a single trader with respect to one or more financial instruments, (2) trades by a single trading account with respect to one or more financial instruments, (3) trades by a specified group of traders with respect to one or more financial instruments, and (4) trades by a specified group of trading accounts with respect to one or more financial instruments. (Cicero, 0014; There is no question that electronic trading is much different than trading in open outcry pits. The speed, quantity and variety of trades that can be made by a single trader over an electronic system are no doubt markedly different than those trades a single trader can make in the open outcry system.) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni, Cao and Cicero before him before the effective filing date of the claimed invention, to modify Zifroni and Cao to incorporate having real time results and trading parameters of Cicero. Given the advantage of preventing spoofing before damage has occurred and using trading parameters as a filter, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 18
Zifroni and Cao do not disclose expressly wherein the grouping, the applying, the computing, the comparing, and the generating are performed in real-time as new trading data is received.
Cicero discloses wherein the grouping, the applying, the computing, the comparing, and the generating are performed in real-time as new trading data is received. (Cicero, 0173; There may be no reserved phase for BSSs. Counterparty restrictions may be enforced for broker suggested trades. Clearing restrictions may be enforced for broker suggested trades. All trades may be executed in real time.) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni, Cao and Cicero before him before the effective filing date of the claimed invention, to modify Zifroni and Cao to incorporate having real time results and trading parameters of Cicero. Given the advantage of preventing spoofing before damage has occurred and using trading parameters as a filter, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zifroni and Cao as applied to claims 2, 4-6, 8-9 above, and further in view of Mizukoshi. (‘Distributed Denial of Services Attack Protection System with Genetic Algorithms on Hadoop Cluster Computing Framework’, referred to as Mizukoshi)

Claim 19
Zifroni and Cao do not disclose expressly wherein the computer system includes a plurality of processors that are part of a distributed computing architecture, wherein the processors perform the grouping, the applying, the computing, the comparing, and the generating in parallel
Mizukoshi discloses wherein the computer system includes a plurality of processors that are part of a distributed computing architecture, wherein the processors perform the grouping, the applying, the computing, the comparing, and the generating in parallel. (Mizukoshi, p1576; Hadoop has been developed by Apache software foundation as a distributed processing middleware based on MapReduce framework, which can manage more than thousands of servers to perform parallel data processing programs in a simple manner.) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni, Cao and Mizukoshi before him before the effective filing date of the claimed invention, to modify Zifroni and Cao to incorporate parallel and cloud computing of Mizukoshi. Given the advantage of not being forced to a central processing location and faster results, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 20
Zifroni and Cao do not disclose expressly wherein the distributed computing architecture includes a cloud computing platform, wherein the cloud computing platform operates in real-time as trading clusters are formed.
Mizukoshi discloses wherein the distributed computing architecture includes a cloud computing platform, wherein the cloud computing platform operates in real-time as trading clusters are formed. (Mizukoshi, p1576; DoS Filtering Rule Base is used in filtering communications packets in the actual cloud environment to capture features of DDoS attacks which occurs a short time ago to identify and prevent the attacks rapidly by the real-time analysis implemented on Apache Spark in Hadoop 2.0 framework.) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni, Cao and Mizukoshi before him before the effective filing date of the claimed invention, to modify Zifroni and Cao to incorporate parallel and cloud computing of Mizukoshi. Given the advantage of not being forced to a central processing location and faster results, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zifroni and Cao as applied to claims 2, 4-6, 8-9 above, and further in view of Lee and Co. (‘Microstructure-based manipulation: Strategic behavior and performance of spoofing traders’, referred to as Lee; U. S. Patent Publication 20150081505, referred to as Co)

Claim 11
Zifroni and Cao do not disclose expressly wherein the comparative ratio includes at least one member of the group of: (1) a ratio of an average order size of non-filled orders to an average order size of filled orders, (2) a ratio of the average order size of filled orders to the average order size of non-filled orders, (3) a ratio of (i) a ratio of orders placed versus orders canceled to (ii) a ratio of orders placed versus orders filled, and (4) a gross ratio of filled orders versus non-filled orders.
Lee discloses wherein the comparative ratio includes at least one member of the group of: (1) a ratio of an average order size of non-filled orders to an average order size of filled orders, (2) a ratio of the average order size of filled orders to the average order size of non-filled orders, (3) a ratio of (i) a ratio of orders placed versus orders canceled to (ii) a ratio of orders placed versus orders filled, and (4) a gross ratio of filled orders versus non-filled orders. (Lee, p234, panel A; ‘Panel A: Ratio of execution for daily buy- and sell-order and the proportion of spoofing orders.’ And ‘The sample includes 549 firms listed on the KRX between November I, 200 I and December 31 , 200 I. The statistics are the daily averages per firm and are measured only during the continuous trading hours. a: daily spoofing order divided by daily buy order.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni, Cao and Lee before him before the effective filing date of the claimed invention, to modify Zifroni and Cao to incorporate the concepts of ratios of filled, non-filled, ordered then cancelled are ratio of Lee. Given the advantage of attempting to determine a pattern of ratios as an indicator of spoofing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12
Zifroni and Cao do not disclose expressly wherein the ratio of the average order size of non-filled orders to the average order size of filled orders further includes at least one sub-metric calculated by at least one of: (1) an average order size of non-filled buy orders versus filled buy orders, (2) an average order size of non-filled sell orders versus filled sell orders, (3) an average order size of non-filled buy orders versus filled sell orders, and (4) an average order size of non-filled sell orders versus filled buy orders; wherein the ratio of the average order size of filled orders to the average order size of non-filled orders further includes at least one sub-metric calculated by at least one of: (1) a total amount of filled buy orders versus non-filled buy orders, (2) a total amount of filled sell orders versus non-filled sell orders, (3) a total amount of filled buy orders versus non-filled sell orders, and (4) a total amount of filled sell orders versus non-filled buy orders; ….wherein the gross ratio of filled orders versus non-filled orders further includes at least one sub-metric calculated by at least one of: (1) a total amount of filled buy orders versus non-filled buy orders, and (2) a total amount of filled sell orders versus non-filled sell orders.
Lee discloses wherein the ratio of the average order size of non-filled orders to the average order size of filled orders further includes at least one sub-metric calculated by at least one of: (1) an average order size of non-filled buy orders versus filled buy orders, (2) an average order size of non-filled sell orders versus filled sell orders, (3) an average order size of non-filled buy orders versus filled sell orders, and (4) an average order size of non-filled sell orders versus filled buy orders; . (Lee, p234, panel A; Lee discloses an average but order vs an average sell order. ‘The statistics are the daily averages per firm and are measured only during the continuous trading hours. a: daily spoofing order divided by daily buy order.’) wherein the ratio of the average order size of filled orders to the average order size of non-filled orders further includes at least one sub-metric calculated by at least one of: (1) a total amount of filled buy orders versus non-filled buy orders, (2) a total amount of filled sell orders versus non-filled sell orders, (3) a total amount of filled buy orders versus non-filled sell orders, and (4) a total amount of filled sell orders versus non-filled buy orders; (Lee, p234, panel A; Total buy of shares A is 1680761 and total sell orders of Share A is 1484626.)….wherein the gross ratio of filled orders versus non-filled orders further includes at least one sub-metric calculated by at least one of: (1) a total amount of filled buy orders versus non-filled buy orders, and (2) a total amount of filled sell orders versus non-filled sell orders. (Lee, p230; To address a concern that the spoofing order might be an attempt to elicit information as part of a day-trading strategy, we defined a spoofing day-trade strategy as buy at the market price, place a spoofing-buy order, sell at the market price (as influenced by the spoofing order), and finally cancel the spoofing-buy order. We found that 57.8% of the spoofing-buy orders were not placed as part of a day-trading strategy.7 The remaining 42.2% of the spoofing-buy orders were placed as part of a day-trading strategy. The average spoofing-buy order among spoofing day-traders was 5,202 shares, 4.1 times as large as their average executed buy order (1 ,283 shares). It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni, Cao and Lee before him before the effective filing date of the claimed invention, to modify Zifroni and Cao to incorporate the concepts of ratios of filled, non-filled, ordered then cancelled are ratio of Lee. Given the advantage of attempting to determine a pattern of ratios as an indicator of spoofing, one having ordinary skill in the art would have been motivated to make this obvious modification.
Zifroni, Cao and Lee do not disclose expressly wherein the ratio of (i) the ratio of orders placed versus orders canceled to (ii) the ratio of orders placed versus orders filled further includes at least one sub-metric calculated by at least one of: (1) a total amount of canceled buy orders versus placed buy orders, (2) a total amount of filled buy orders versus placed buy orders, (3) a total amount of canceled sell orders versus placed sell orders, and (4) a total amount of filed sell orders versus placed sell orders
Co discloses wherein the ratio of (i) the ratio of orders placed versus orders canceled to (ii) the ratio of orders placed versus orders filled further includes at least one sub-metric calculated by at least one of: (1) a total amount of canceled buy orders versus placed buy orders, (2) a total amount of filled buy orders versus placed buy orders, (3) a total amount of canceled sell orders versus placed sell orders, and (4) a total amount of filed sell orders versus placed sell orders (Co, 0044; In some embodiments, any patterns that emerge may be described empirically by one or more of the following: volume and/or rapidity of message traffic, ratio of entered orders to filled orders, the ratio of entered orders to cancelled orders, and the like. In some embodiments, these patterns may be unique to each account in each market.) It would have been obvious to one having ordinary skill in the art, having the teachings of Zifroni, Cao, Lee and Co before him before the effective filing date of the claimed invention, to modify Zifroni, Cao and Lee to incorporate the actual numbers cancelled orders, orders filled, sell orders either filed or placed of Co. Given the advantage of attempting to determine a pattern of ratios as an indicator of spoofing, one having ordinary skill in the art would have been motivated to make this obvious modification.

5.	Claims 2-20 are rejected.

Conclusion	
6.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: claim 1 and ip.com
	-U. S. Patent Publication 20040098485: Larson
	-U. S. Patent Publication 20150033305: Shear

Correspondence Information
7.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  .  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129